Citation Nr: 0101120	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-18 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a left foot 
disability, status post crush injury with compartment 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
September 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision of Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In February 1998, 
the Board remanded the veteran's claim for additional 
evidentiary development.


FINDING OF FACT

The left foot disability is manifested by some limitation of 
motion, clawing of the toes with ambulation due to fibrosis 
of the intrinsic muscles of the left foot secondary to the 
compartment syndrome, constituting severe disability and 
significant functional impairment due to pain on repeated use 
of the foot, with three well-healed scars; but loss of use 
not demonstrated. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for left foot 
disability, status post crush injury with compartment 
syndrome, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 47, 4.40, 
4.45, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for his 
service-connected left foot disability.  Before addressing 
this issue, the Board notes that, on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-175 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
left foot disability, the Board has reviewed the veteran's 
claim in light of the Act, and concludes that the RO did not 
fully comply with the new notification requirements at the 
time the veteran's claim was filed.  Specifically, the 
veteran and his representative were not explicitly advised at 
the time the claim was received of any additional evidence 
required for it to be substantiated and the RO did not 
identify which evidence would be obtained by VA and which was 
the claimant's responsibility.  However, a substantial body 
of lay and medical evidence was developed with respect to the 
veteran's claim, and the RO's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish entitlement to a higher rating.  The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. 
Prec. 16-92, para. 16 (57 Red. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examination performed in October 1999 that is described below 
satisfied this obligation.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his left foot 
disability. 

Factual Background

Service connection for left foot pain, status post crush 
injury with compartment syndrome, was granted by the RO in a 
March 1992 rating decision that assigned a noncompensable 
disability evaluation.  The RO based its determination on 
service medical records that showed the veteran sustained a 
crush injury to his left foot in August 1989 when a forklift 
backed over it.  

According to an October 1992 VA examination report, after his 
left foot was injured, the veteran underwent surgery with 
three incisions made on the dorsum of the left foot for 
drainage due to infection.  The veteran currently complained 
of an inability to participate in any sports or wear boots.  
His left knee was painful and he indicated that he had 
changed the way he walked that may have contributed to left 
knee pain.  The veteran was unable to pivot on his lower left 
extremity and experienced left shin pain.  The veteran 
further indicated that his left foot dorsum felt as if parts 
of it moved independently.  There was a lump on the bottom of 
the left big toe that he shaved off, but it continued to grow 
back.  

Further, on examination, the veteran had pain across the ball 
of his left foot when he stood and walked on his toes.  When 
he stood and walked on his heels, he complained of pain on 
the plantar surface of the mid foot and heel.  When he 
extended his left knee against gravity, while sitting and the 
extension went to the full range of 0 degrees, he had left 
knee pain anteriorly and there was tightness of the left calf 
and hamstring.  Left knee strength was good, as compared to 
normal on the right knee.  Resistance to the left toe flexors 
caused pain across the ball of the left foot.  Resistance to 
left ankle inversion showed that muscle strength was fair, as 
the ankle gave way and the veteran complained of pain of the 
medial longitudinal arch area and of the left foot medially.  
There was tenderness to palpation over the left foot, at the 
base of the fifth metatarsal.  Active extension of all left 
toes at the metatarsophalangeal joints was to 15 degrees and 
the right went to 30 degrees.  The left toe flexors were 
fifty percent of range of the right flexors.  Sensation was 
decreased over the left ankle and foot, laterally, and over 
the left foot medially.  There was tenderness to palpation 
over the medial aspect of the left big toe and ball of the 
foot.  There was one callus, 1/2 inch in diameter, on the 
proximal phalanx of the plantar surface of the left big toe.  
The left McMurray test caused left knee pain anteromedially.  
Drawer test was negative, bilaterally.  Both knees were 
stable in the mediolateral direction.  Diagnoses included 
status post injury of the left foot and post surgery to 
decompress foot and sensory neuropathy of the left lower 
extremity.   

In February 1993, the RO assigned a 10 percent evaluation to 
the veteran's left foot disability based, in large measure, 
on the findings of the October 1992 VA examination.

VA outpatient records, dated in February and March 1994, 
reflect the veteran's complaints of left leg pain and 
findings of increased left leg muscle weakness.  A February 
1994 VA report of x-ray of the veteran's left foot showed no 
evidence of spur formation along the plantar surface.  A 
March 1994 VA limited bone scan report included an impression 
of mild arthritic reaction of the left first metatarsal 
phalangeal joint and the left first and second tarsal 
metatarsal joints.  Moderate weight bearing stress reaction 
in the right first metatarsal phalangeal joint was also 
noted, with no evidence of left foot fracture.

At his May 1994 personal hearing at the RO, the veteran 
testified that he limped, regularly wore a tennis or slip-on 
shoe due to his left foot disability and had three very 
sensitive left foot laceration (scars).  Current employment 
involved operating an IBM machine that required his standing 
and the veteran reported that at the end of the day or in 
cool weather his foot occasionally swelled and required that 
he soak and elevate it at night.  He attended night school 
and reported occasional pain and difficulty walking around 
campus.  The veteran heard a clicking in his ankle when he 
walked and said it felt disconnected or loose.  He had a 
painful callus under his left big toe and said his left foot 
was locked into position with some movement.  Since his 
injury, the veteran was unable to run, play basketball or 
exercise.  On a scale of 1 to 10, the veteran rated his 
severe pain as a 10, when his foot throbbed.  He lost 
approximately seven days of work in the last year due to left 
foot pain.  The veteran said Motrin was prescribed for pain, 
but he preferred not to take medication and physical therapy, 
but not surgery, was recommended.  
 
In August 1994, the RO assigned a 20 percent disability 
rating to the veteran's left foot disability.  At that time, 
the RO also denied service connection for left shin pain and 
a left knee disorder, secondary to the service-connected left 
foot disability  

According to an April 1997 VA examination report, the veteran 
experienced left foot pain with prolonged standing and 
walking and had recurrent callus formation on the sole of his 
foot.  On examination, there was normal straight leg rasing 
in the lower limbs and full and normal range of motion of the 
hips, knees and ankles, without limitation.  Deep tendon 
reflexes at the knees and ankles were intact with no edema 
observed.  On the right foot, there was normal inversion, 
eversion, plantar and dorsiflexion; pes planus was noted.  On 
the left foot, there were two well-healed scars on the dorsal 
left foot, overlying the second and third metatarsals, two 
inches in length with mild keloid formation.  Some mild 
tenderness without inflammation was noted and there was 
tender limitation of inversion and eversion of the left 
ankle.  Plantar and dorsiflexion of the left ankle and 
arterial pulses were intact.   There was normal temperature 
sensation of the left foot as compared to the right foot.  
Dorsalis pedis and posterior tibial pulses were equivalent, 
bilaterally.  Position sense in both toes was intact, that 
indicated neurovascular intactness.  The VA examiner noted 
that x-rays had shown significant degenerative osteoarthritis 
involving the metatarsophalangeal joints of the second and 
third digits of the left foot, consistent with the service-
related accident.  X-rays were repeated and anticipated to 
show similar findings.  There were also callus plantar 
formations on the soles and heels of the left foot, 
asymmetrical as compared to the right.  The medical 
conclusion was that the veteran was status post fracture of 
the second and third metatarsal bones of the left foot with a 
compartment syndrome due to prolonged casting with residuals 
of pain and limited range of motion and plantar callus 
formation.    

In an October 1997 statement, the veteran objected to 
findings of the April 1997 VA examination report. He said he 
had three well-healed scars on the dorsal left foot, not two 
scars, as noted.

Pursuant to the Board's February 1998 remand, in October 
1999, VA afforded the veteran a fee-based orthopedic 
examination.  He complained of an inability to wear dress 
shoes and a callus under the left great toe, with sensitivity 
on the top of the left foot.  The veteran had pain with 
prolonged standing with occasional left foot swelling, sharp 
pain in the first metatarsophalangeal joint and intermittent 
left knee pain.  On examination, there was no report of 
headaches, tingling or numbness and the veteran did not 
appear in acute distress.  The veteran's left thigh and calf 
were slightly smaller than his right thigh and calf.  He had 
three, two-inch well-healed, longitudinal incisions on the 
dorsum of the left foot.  The veteran had mild pes planus, 
bilaterally.  When he walked on his left foot, there was more 
clawing of the toes as he went from heel-strike to push-off, 
than on the right foot.  He was able to walk on his tiptoes 
and heels satisfactorily and do a full knee and squat.  There 
was slight atrophy of the left thigh and a questionably 
positive McMurray sign on the left and the veteran complained 
of lateral knee joint pain during the examination.  There was 
full range of motion of the ankle in plantar flexion, 
dorsiflexion and hind foot motion.  The veteran had full 
extension of his second, third, fourth and fifth toes on the 
left.  The left great toe extended to 0 degrees and the right 
great toe extended to 35 degrees.  On flexion, the second, 
third, fourth and fifth metatarsophalangeal joints on the 
left flexed to 15 degrees, compared to 25 degrees on the 
right.  The right great toe flexed to 45 degrees and the left 
great toe flexed to 35 degrees.  There was also a painful 
callus present on the tibial side of the proximal phalanx 
just distal to the first metatarsophalangeal joint.  
Peripheral pulses were intact.  The veteran indicated that 
the left foot was more sensitive to light touch on the dorsum 
aspect than on the right foot, otherwise, sensation was 
normal.  X-rays of the left foot showed slight abnormality of 
the head of the first metatarsal, otherwise, they appeared 
normal.  The diagnosis was crush injury, left foot, status-
post compartment syndrome status-post decompression.  

Further, the orthopedic specialist commented that the veteran 
demonstrated some limitation of motion of the 
metatarsophalangeal joints of the left foot, when compared 
with the right foot.  The veteran had clawing of the toes of 
the left foot with ambulation, all indicative of some 
fibrosis of the intrinsic muscles of the left foot, secondary 
to the compartment syndrome.  In the medical specialist's 
opinion, the loss of motion was secondary to the fibrosis and 
pain, rather than to weakening and excessive fatigability.  
The doctor said that pain significantly limited the veteran's 
functional ability during flare-ups or when the foot was used 
repetitively.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The terms "slight," "moderate," and "severe" are not defined 
in the Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2000).  It should also be noted that use of terminology such 
as "slight," "moderate," or "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

The veteran's left foot disability is evaluated as 20 percent 
disabling under Diagnostic Code 5284, for other foot injuries 
that are moderately severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  A severe foot injury warrants a 30 percent 
evaluation.  Id.  A 40 percent evaluation requires actual 
loss of use of the foot.  Id.

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.71a, 
Diagnostic Code 5167 (2000).

Additionally, depending on the type of foot injury, 
Diagnostic Code 5284 may involve limitation of motion and, 
therefore, require consideration of 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 9-98

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2000).  However, when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

The competent medical evidence reflects that the veteran's 
residuals of a crush injury with compartment syndrome of his 
left foot involve the plantar surface of the soles and heels, 
the dorsum, the great toe and the metatarsophalangeal joints 
of the second through fifth left toes with the formation of 
painful plantar calluses.  The evidence also indicates 
decreased sensation at the left ankle and foot laterally and 
to the foot, medially.  Additionally, competent medical 
evidence indicates that there is pain with foot motion, 
tenderness to palpation and that pain interferes with the 
veteran's mobility.  His mobility is restricted in that he 
has difficulty standing, with limited ability to walk and 
stand and he had some limitation of motion of the left 
metatarsophalangeal joints of the left foot and clawing of 
the toes of the left foot.  The competent medical evidence 
further indicates that this is indicative of fibrosis of the 
intrinsic muscles of the left foot secondary to the 
compartment syndrome.  Further, the competent medical 
evidence indicates that the veteran's loss of motion is 
secondary to the fibrosis and pain, and that pain 
significantly limits his functional ability during flare-ups 
or when the foot is used repetitively.  (As noted by the 
veteran's service representative, in the December 2000 
informal hearing presentation, walking may be considered 
repeated use of the service-connected left foot disability.)  
Further, the competent medical evidence reflects left knee 
pain and slight left thigh atrophy, for which service 
connection has been denied.

Therefore, the Board will consider all of the symptoms 
relating to the veteran's left foot, since no symptoms have 
been dissociated from his service-connected left foot 
disability.  With consideration of the veteran's testimony 
with respect to his limitation, and competent medical 
evidence, the Board believes that the evidence is in 
equipoise with respect to whether or not the left foot crush 
injury residuals more nearly approximate the criteria for 
severe foot injuries under Diagnostic Code 5284.  While 
prolonged standing is painful and causes swelling that 
requires soaking the left foot at night, the Board notes that 
the veteran worked and attended night school raising a 
question as to whether his left foot disability is severe 
under Diagnostic Code 5284.  However, in evaluating the 
veteran's complaints of pain and swelling associated with his 
left foot disability, and with consideration of the recent VA 
orthopedic examiner's comment, in October 1999, that the 
veteran experienced loss of motion secondary to fibrosis and 
pain and that pain "significantly" limited functional 
ability during flare-ups or when the foot was used 
repetitively, the Board finds that the veteran's 
symptomatology resulted in functional disability in excess of 
that contemplated in the 20 percent evaluation currently 
assigned.  Therefore, in resolving all doubt in the veteran's 
behalf, a 30 percent evaluation may be assigned for the left 
foot.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284.  See DeLuca v. Brown, 8 Vet. App. at 
207-8.  The evidence also demonstrates that the veteran does 
not have complete loss of use of his left foot since he is 
able to walk.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 30 percent assigned 
for his left foot herein. 

Traumatic arthritis, may be rated as degenerative arthritis 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000), that states that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the codes, a rating of 10 percent will 
be assigned for each major joint or group of minor joints 
affected by limitation of motion. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities will be considered a group of minor joints, 
ratable on a parity with major joints. 38 C.F.R. § 4.45. At 
this point, it should be noted that there is no specific 
Diagnostic Code that is applicable to limitation of motion of 
a toe.

While, in April 1997, the VA examiner indicated that prior x-
rays showed evidence of osteoarthritis of the left second and 
third toes, the most recent x-rays of the veteran's left 
foot, taken in October 1999, were reported as normal.  Even 
if arthritis were shown, a compensable evaluation would not 
be warranted under Diagnostic Code 5003 as there was reported 
to be involvement of only a single minor joint, the 
metatarsophalangeal joint.  There must be involvement of a 
group of minor joints to warrant a 10 percent evaluation 
under this code section.

The medical evidence since the veteran reopened his claim has 
not shown that the surgical scars of the left foot are poorly 
nourished with repeated ulceration, or painful and tender on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic codes 
7803, 7804 (1998).  While the scars observed on VA 
examination in April 1997 were found to be well healed and 
mildly tender, at the most recent VA examination in October 
1999, the scars were described as well-healed but there was 
no report of tenderness.  Accordingly, a separate compensable 
rating under the holding in Esteban v. Brown, 6 Vet. App. 259 
(1994), is not warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6096 (1996).  In this case, the veteran's left 
foot disability has not required hospitalization or shown 
marked interference with his employment beyond that 
anticipated by the schedular evaluation assigned.


ORDER

An increased rating of 30 percent for the service-connected 
left foot injury, status post injury with compartment 
syndrome, is granted, subject to the laws and regulations 
governing the payment of monetary benefits




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

